DISSENT
G. ANDERSON BARRY, Justice
(dissenting).
I respectfully dissent. It is my opinion that Minn.Stat. § 429.031, subd. 1(f) (2012) is unambiguous because, when looking at the statute as a whole, the Legislature did not intend the State to be an “owner” capable of petitioning for a municipal improvement funded by special assessments. Because I disagree with the majority that the resolution of the City Council is valid, I would reverse the decision of the court of appeals.
I.
The plain language of Minn.Stat. § 429.031, subd. 1(f), clearly establishes that the State is not an “owner” under the 35 percent owner rule. We are required to first analyze “whether the statute’s language, on its face, is clear or ambiguous” when interpreting a statute. Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000). But when assessing whether a statute is “clear or ambiguous,” we are also charged with considering the context of the statute, not simply analyzing a provision in isolation. Kachman v. Blosberg, 251 Minn. 224, 229, 87 N.W.2d 687, 692 (1958).
To understand the context of subdivision 1(f), we must analyze both Minn.Stat. § 429.031 (2012) and Minn.Stat. § 435.19 (2012). Minnesota Statutes ch. 429 (2012) governs the use of special assessments in most contexts. Under section 429.031, the number of votes from a governing body needed to adopt a resolution for a special improvement depends on whether abutting property owners petitioned for the improvement. Minn.Stat. § 429.031, subd. 1(f). If “the improvement has been petitioned for by the owners of not less than 35 percent in frontage of the real property abutting on the streets named in the petition as the location of the improvement,” then “a resolution ordering the improvement may be adopted” with a “vote of a *759majority of all members of the council.” Id. But in the absence of a petition, “the resolution may be adopted only by vote of four-fifths of all members of the council.” Id. If, however, “all owners of real property abutting ... [an] improvement ... petition the council to construct the improvement and to assess the entire cost against their property, the council may, without a public hearing, adopt a resolution determining such fact and ordering the improvement” (“unanimity petition”). Id., subd. 3. As a result, section 429.031 provides three mechanisms by which special assessments can be imposed on property owners.
While Minn.Stat. ch. 429 governs the use of special assessments in most cases, Minn. Stat. ch. 435 (2012) exempts public property from the imposition of special assessments. Under the statute, when property is owned by the State or its instrumentality, “the governing body of the city or town may determine the amount that would have been assessed had the land been privately owned.” Minn.Stat. § 435.19, subd. 2 (emphasis added). But, “[n]o instrumentality, department or agency shall be bound by the determination of the governing body and may pay from available funds or recommend payment in such lesser amount as it determines is the measure of the benefit received by the land from the improvement.” Id. Thus, while a municipality can determine the amount that would be assessed against state-owned property if it was privately owned, a special assessment cannot actually be imposed on state-owned property.
The majority holds that when the “common and approved usage” of the term “owner” is applied, Minn.Stat. § 645.08(1) (2012), the State can petition for an improvement under the 35 percent owner rule. The dictionary defines an “owner” as “[o]ne who has the right to possess, use, and convey something.” Black’s Law Dictionary 1214 (9th ed.2009). Thus, if we simply apply the dictionary definition of the term and end the analysis, Central Lakes College certainly can sign the petition as the title owner of 39 percent of the property abutting the project. This construction is unreasonable, however, in light of the context of Minn.Stat. § 429.031.
We have repeatedly stated that “ ‘[i]t is always an unsafe way of construing a statute or contract to divide it, by a process of etymological dissection, into separate words, and then apply to each, thus separated from its context, some particular definition given by lexicographers, and then reconstruct the instrument upon the basis of these definitions.’ ” Christensen v. Dep’t of Conservation, Game & Fish, 285 Minn. 493, 499-500, 175 N.W.2d 433, 437 (1970) (quoting Justice William Mitchell writing in Int’l Trust Co. v. Am. Loan & Trust Co., 62 Minn. 501, 503, 65 N.W. 78, 79 (1895)). Instead, we are required to look beyond words in isolation “and inquire into the operation of the statute” in order that a term’s definition be ascertained by its context. In re Raynolds’ Estate, 219 Minn. 449, 455, 18 N.W.2d 238, 241 (1945). Our case law mandates that we look at Minn.Stat. § 429.031 “as a whole and interpret each section in light of the surrounding sections to avoid conflicting interpretations.” Eng’g & Constr. Innovations, Inc. v. L.H. Bolduc Co., 825 N.W.2d 695, 711 (Minn.2013) (citation omitted) (internal quotation marks omitted). In doing so, we generally read a term that appears several places within a statutory text “the same way each time it appears.” See Ratzlaf v. United States, 510 U.S. 135, 143, 114 S.Ct. 655, 126 L.Ed.2d 615 (1994).
We have often found the dictionary definition of a term inapposite in light of the statutory context. See, e.g., State v. Less-*760ley, 779 N.W.2d 825, 838 (Minn.2010) (concluding that the language “by the parties” and “in all cases” under Minn. Const, art. I, § 4, when read in context, was unambiguous and only applied to civil trials — even though “by itself’ those provisions “may be read to suggest that the State has a right to object to a criminal defendant’s jury-trial-waiver request”); State v. Clark, 755 N.W.2d 241, 250-51 (Minn.2008) (interpreting the phrase “[t]he county attorney” to include assistant county attorneys when read in context); Chiodo v. Bd. of Ed. of Special Sch. Dist. No. 1, 298 Minn. 380, 381-82, 215 N.W.2d 806, 807-08 (1974); Kollodge v. F. & L. Appliances, Inc., 248 Minn. 357, 360-61, 80 N.W.2d 62, 64-65 (1956) (defining the term “crosswalk” as “uncontrolled crosswalk! ]” because of the context of the statute even when the legislature knew how to distinguish between controlled and uncontrolled intersections). For example, in Chiodo, the term “teacher” was defined for the purpose of the tenure statute as “every person regularly employed ... to give instruction in a classroom.” 298 Minn, at 381, 215 N.W.2d at 807 (quoting Minn.Stat. § 125.17, subd. 1(a) (1971)). We noted that, given the common and approved usage of the terms “instruction” and “classroom,” a basketball coach could be considered a teacher for the purpose of tenure. Id. at 382, 215 N.W.2d at 808. We observed that the definition of “instruction ... clearly describes the function of a coach” and “the word ‘classroom’ might include a gymnasium where basketball is taught.” Id. at 382, 215 N.W.2d at 808. In spite of these common uses, however, we held that a coach had not acquired tenure because the “words of a statute are to be viewed in their setting, not isolated from their context.” Id., at 382, 215 N.W.2d at 808. Thus, by looking at other provisions of the statute, we concluded that the Legislature intended a narrower interpretation of the terms. Id. at 382-83, 215 N.W.2d at 808. In keeping with this precedent, we must not look simply at a dictionary definition when interpreting the plain language of a statute. Instead, we must assess whether applying the dictionary definition makes sense in context. When this is done here, the word “owner” in subdivision 1(f) is only susceptible to one reasonable interpretation: owners of assessable property.
Minnesota Statutes § 429.031 contains two provisions that allow landowners to petition for an improvement: subdivision 1(f) and subdivision 3. Subdivision 3 states that “[wjhenever all owners of real property abutting ... [an] improvement shall petition the council to construct the improvement and to assess the entire cost against their property, the council may, without a public hearing, adopt a resolution determining such fact and ordering the improvement.” MinmStat. § 429.031, subd. 3. Consequently, to have a valid unanimity petition, “all owners” upon which the “entire cost” can be assessed must sign the petition. Id. Because section 435.19, subdivision 2, exempts state-owned property from the imposition of special assessments, the State cannot he assessed. Thus, the state-property exemption precludes the State from signing a unanimity petition because no portion of the “entire cost” can be assessed against it. Id.; see also id. § 435.19, subd. 2. For this reason, I conclude the word “owner” for the purpose of a unanimity petition means “owners of assessable property” in spite of the dictionary definition of the term “owner.”
Consequently, the interpretation of subdivision 1(f) applied by the majority does not make sense in context because we read a term that appears several places within a statute “the same way each time it appears.” Ratzlaf, 510 U.S. at 143, 114 S.Ct. 655. Therefore, because the word “owner” is susceptible to only one reason*761able interpretation in subdivision 3, only one interpretation of the word “owner” in subdivision 1(f) is reasonable: owners of assessable property. A contrary interpretation results in the term having two meanings within the same statute, both applying to petition requirements.
Interpreting the statute to include the State as an owner is also unreasonable because it creates the absurd result that the State cannot sign a petition when all of the owners abutting a proposed improvement agree, MinmStat. § 429.081, subd. 3, but can sign a petition when there is disagreement among property owners on the desirability of the proposed improvement, id., subd. 1(f). See Minn.Stat. § 645.17(1) (2012) (“[T]he legislature does not intend a result that is absurd, impossible of execution, or unreasonable.”). Additionally, allowing the State to petition for an improvement paid for by special assessments is unreasonable in light of the fact that the State cannot be assessed. See id.; see also id. § 435.19, subd. 2 (finding the council can “determine the amount that would have been assessed”). If the State can sign a petition, it allows a more lenient vote requirement to impose special assessments, making it more likely the project will move forward, while allowing the State to decide whether it will pay any of the cost of the improvement it requested. In light of the unreasonableness of applying the dictionary definition when subdivision 1(f) is read in context, the term “owner” is susceptible to only one reasonable interpretation: owners of assessable property.
Therefore, I disagree with the majority’s conclusion that the plain language of the term “owner” in Minn.Stat. § 429.031, subd. 1(f) includes the State. Instead, when looking at the context of the statute, it is plain that the State is not an “owner” and, therefore, the petition in this case was invalid.
II.
While I would hold that the word “owner” in MinmStat. § 429.031, subd. 1(f) unambiguously means owners of assessable property, the tension between the use of the term “owner” in subdivisions 1(f) and 3, arguably, creates an ambiguity. State v. Carufel, 783 N.W.2d 539, 542 (Minn.2010) (stating that a statute is ambiguous if it is “susceptible to more than one reasonable interpretation”). In some situations, we have found that even though a term standing alone appeared to use a “common and approved” definition, the term was still ambiguous when the statute was read in context. See Amaral v. Saint Cloud Hosp., 598 N.W.2d 379, 385 (Minn.1999). Here, even if the dictionary definition of the word “owner” was not unreasonable, the definition of the term would still be elusive when considered in context with subdivision 3 — where the term means owners of assessable property. This is so because our precedent suggests that we read a term the “same way each time it appears.” See Ratzlaf, 510 U.S. at 143, 114 S.Ct. 655; Amaral, 598 N.W.2d at 385. If the term “owner” in section 429.031, subdivision 1(f) is ambiguous, there are three relevant means by which we determine Legislative intent: the circumstances under which the statute was enacted; subsequent amendments to MinmStat. § 429.031; and the mischief to be remedied by the provision. See MinmStat. § 645.16 (2012).
We first consider the circumstances under which Minn.Stat. § 429.031 was enacted to determine the meaning of the word “owner.” MinmStat. § 645.16(2). The 35 percent owner rule appears first in Mason’s MinmStat. § 1815 (1927), which provided that the vote required by a city council to impose an assessment was a majority “when petitioned for by the own*762ers of not less than thirty-five per cent (35%) in frontage of the real property abutting” the improvement. (Emphasis added). The Minnesota Attorney General interpreted the 1927 statute in 1936, finding the State was not an “owner.” Op. Att’y Gen. No. 56, at 183-35 (June 30, 1936). The attorney general reasoned that allowing the State to petition “would not only be wrong in principle and' wrong in theory, but it would also be contrary to the spirit and intention of the statute[ ].” Id. at 135 (quoting Armstrong v. Ogden City, 12 Utah 476, 43 P. 119, 121 (1895)). Later, the language of the 1927 statute was transplanted into Minn.Stat. § 412.411 (1949), and then later moved to Minn.Stat. § 429.031 (1953). Both times the 35 percent owner rule was recodified, the Legislature did not meaningfully alter the words of the provision or express disagreement with the attorney general’s interpretation.
When the attorney general interprets a statute in a published opinion and the relevant language of the interpreted statute is transplanted into a new statute, we generally assume that the Legislature incorporated the interpretation of the attorney general. See Eelkema v. Bd. of Educ. of City of Duluth, 215 Minn. 590, 593-94, 11 N.W.2d 76, 77-78 (1943) (holding a superintendent was not a teacher under a statute when the attorney general had interpreted a definition of “teacher” that was later incorporated into a new statute); Enger v. Holm, 213 Minn. 154, 164-65, 6 N.W.2d 101, 106 (1942) (stating that “the general rule that the reenactment adopted the prior construction appliefd] ... because that is the presumed legislative intention” (emphasis added)). Thus, because the language of the 35 percent owner rule was transplanted into MinmStat. § 429.031, subd. 1(f) from a previously-interpreted statute, the June 30, 1936 attorney general’s opinion provides strong evidence that the Legislature did not intend the State to be an “owner.”
Second, we also consider subsequent amendments to Minn.Stat. § 429.031, to discover legislative intent when dealing with a statutory ambiguity. Minn.Stat. § 645.16(5). In 1954, the attorney general published two opinions, concluding that the State was not an “owner” for the purpose of the 35 percent owner rule. Op. Att’y Gen. No. 387-B-10, at 1-5 (June 29,1954); Op. Att’y Gen. No. 408-c, at 1-2 (Oct. 28, 1954). Since 1954, the statute has been amended fifteen times without meaningful alteration to the 35 percent owner rule. Minn.Stat. § 429.031 (listing amendments in 1955, 1957, 1961, 1963, 1965, 1967, 1973, 1984 (four amendments), 1986, 1994, 1996, and 2000). In some circumstances, when the Legislature amends a statute and leaves unchanged a provision that received a definitive interpretation by the attorney general, we have held that the Legislature ratified the attorney general’s interpretation. See, e.g., Stoecker v. Moeglein, 269 Minn. 19, 22-23, 129 N.W.2d 793, 796 (1964) (“In the instant case the fact that shortly after the attorney general rendered an opinion ... the legislature dealt with that section and left it unchanged ... strongly supports plaintiffs’ position that thé legislature intended to adopt the attorney general’s interpretation of the statute.”). The fact that the Legislature did not change the language of subdivision 1(f) while amending other portions of the statute after publication of the 1954 opinions reinforces the conclusion that the Legislature did not intend the State to be an “owner” capable of petitioning for an improvement.
Finally, we also consider the mischief to be remedied by Minn.Stat. § 429.031 when assessing legislative intent. Minn.Stat. § 645.16(3). Holding that the State is permitted to petition for an improvement un*763der Minn.Stat. § 429.031 undermines the mischief to be remedied by the statute in two important ways: (1) it limits property owners’ ability to prevent an improvement; and (2) it potentially forces landowners who do not want a benefit to their property to pay practically the entire expense.
Allowing the State to be an “owner” under the 35 percent owner rule makes those who own property adjacent to State land “powerless to prevent the improvement.” Armstrong, 43 P. at 121. “The basis for the levy of special assessments for local improvements is that the property so assessed is ‘specially benefitted’ by the improvement.” Quality Homes, Inc. v. Vill. of New Brighton, 289 Minn. 274, 280, 183 N.W.2d 555, 559 (1971). Minnesota Statutes § 429.031, subd. 1(f), presumes some skepticism on the part of property owners as to improvements paid for by special assessments. The unpopularity of improvement assessments is demonstrated by the stringent four-fifths, super-majority rule imposed on municipalities in the absence of a petition by the owners of at least 35 percent of the land abutting the proposed improvement. MinmStat. § 429.031, subd. 1(f). Thus, the Legislature established the 35 percent owner rule to avoid the imposition of special assessments on owners who do not want to pay for a proposed benefit to their property or dispute the benefit to their property. Concluding the State is an “owner” dilutes this protection for those who own land adjacent to state-owned property because the State can reduce the vote necessary to pass a resolution approving special assessments. Thus, the mischief the 35 percent owner rule remedies is undermined by the majority’s interpretation.
The second consequence of interpreting the word “owner” to include the State is the potential unfairness of compelling private landowners “to pay practically the entire expense! ]” of an improvement for which the State petitioned. Armstrong, 43 P. at 121. As the court of appeals noted, including the State as an “owner” “could lend the appearance of unfairness” because the State may elect not to pay any portion of the cost of an improvement for which it petitioned. City of Brainerd v. Brainerd Invs. P’ship, 812 N.W.2d 885, 891 (Minn.App.2012). The purpose behind the petition requirement — preventing assessments on property when the property owners do not desire the benefit — is undermined because those who did not desire the improvement may be forced to pay its full cost.
While I would hold that the statute unambiguously says that the State is not an “owner” under Minn.Stat. § 429.031, subd. 1(f), other indicators of legislative intent establish that the State is not an owner for the purpose of petitioning for a municipal improvement. Therefore, I would hold that CLC was not eligible to sign a petition for a municipal improvement and the resolution to fund the College Drive project with special assessments was invalid because it was not passed by the required four-fifths majority.1
III.
The City failed to pass a resolution to fund the College Drive project with special assessments by the requisite four-fifths majority because the State is not an “owner” for the purpose of the 35 percent owner rule. Accordingly, I would reverse and remand to the court of appeals to give that court the opportunity to rule on the remaining issues in this consolidated appeal.

. Of course, a project that does not meet the required 35 percent threshold may still be approved by a four-fifths vote of the City Council. Minn.Stat. § 429.031, subd. 1(f).